DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Ai, Bii, and Ci, claims 1-18 in the reply filed on 4/27/22 is acknowledged.  However, claims 4, 5, 10, and 17 are being withdrawn since they are drawn to non-elected species.

Drawings
Figures 1a-b, 3a-b, and 4a-b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated; see figures 2, 4, and 5 of JP 2004-195480 A.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Since the applicant elected the species represented by figure 5 the weld will be interpreted as being a full penetration weld since that is what is shown in figure 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first region that is divided in an in-plane direction of the substrate”.  It is unclear as to what direction is meant by this.  Looking at figure 7, the in-plane direction is parallel to the welding surface of the substrate.  Thus, the division could be perpendicular or parallel to this surface.  Additionally, it is unclear if each region is divided or each region is the division since dividing a region appears to have no purpose.   For the purpose of this examination, this limitation will be interpreted as what is shown in figure 5, a workpiece being divided into a first region having a discontinuous portion/weld joint and second region being base material.  
Claim 2 recites “a second region that is divided in the in-plane direction of the substrate, the second region being a portion that does not need to be repaired and/or modified”.   If the entire region does not need to be repaired and/or modified why divide it?  For the purpose of this examination, this limitation will be interpreted as what is shown in figure 5, a workpiece being divided into a first region having a discontinuous portion/weld joint and second region being base material.  
Claim 8 recites “at least partially dissolving”.  It is unclear if the applicant means actually dissolving the workpiece by using some form of acid or if this is a poor translation.  For the purpose of this examination, this limitation will be interpreted as “at least partially arc welding” wherein the base material has been melted and solidified.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, and 11-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Nishikawa et al. (JP 2004-195480 A), of record.
Regarding claim 1, Nishikawa discloses:
A repair/modification method for metallic substrates [workpieces (1a, 1b); figure 1], the method comprising: 
a step for preparing a metallic substrate that includes a first region [joining region (2)] that is divided in an in-plane direction of the substrate, the first region containing a defect and/or a structurally discontinuous portion [joint]; and 
a step for repairing the defect and/or modifying the structurally discontinuous portion by pressing a friction tool [tool (5)] which does not have a probe against a top surface of the first region while rotating the friction tool so as to generate frictional heat while pressing on the top surface [0026].
Regarding claim 2, Nishikawa discloses:
wherein the metallic substrate further includes a second region [anywhere on the workpieces not near the joint] that is divided in the in- plane direction of the substrate, the second region being a portion that does not need to be repaired and/or modified [the welding is only done in the region around the joint; see figure 1].
Regarding claim 3, Nishikawa discloses:
wherein a portion up to a maximum depth of 20 mm from the top surface of the metallic substrate is repaired and/or modified [the plate thickness is 0.5-5mm thick; 0031, making the maximum depth of the weld 0.5-5 mm].
Regarding claims 6 and 7, since the prior art process, i.e. the process based on the prior art reference, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result.  This reasoning applies to any claim where a result is claimed.   
wherein impurities originating from the friction tool do not become mixed in beyond a depth of 1 mm from the top surface of the portion that was repaired and/or modified; and
wherein the tensile strength of the substrate including the first region that was repaired and/or modified is 60 to 200% of the tensile strength of the substrate including only the second region.
Regarding claim 8, Nishikawa discloses:
wherein the method further comprises a step for at least partially dissolving the first region before repairing and/or modifying the metallic substrate [spot welds are used to fix/tack the workpieces prior to FSW; 0029].
Regarding claim 9, Nishikawa discloses:
wherein the first region of the metallic substrate before repair/modification has a portion that is welded from the top surface to an underside surface [0031, 0068, 0070].
Regarding claim 11, Nishikawa teaches:
wherein in the step for repairing and/or modifying, the friction tool is pressed until a portion that is being pressed by the friction tool undergoes plastic deformation [since there is a dent/depression where the tool makes contact with the workpiece plastic deformation pressure is applied; 0066, 0068].
Regarding claim 12, Nishikawa discloses:
wherein in the step for repairing and/or modifying, relative movement of the friction tool and the metallic substrate is only in a depth direction of the substrate, only in the in-plane direction of the substrate [0034], or in a direction combining the depth direction of the substrate and the in-plane direction of the substrate [0066, 0068].
Regarding claim 13, Nishikawa discloses:
wherein a heat source other than frictional heat is used complementarily before performing the repair and/or modification [0035] or when performing the repair and/or modification.
Regarding claim 14, Nishikawa discloses:
wherein the metallic substrate is made of one of Cu, Ag, Au, Pt, a Cu-based alloy, an Ag-based alloy, an Au-based alloy, or a Pt-based alloy [0036, 0043].
Regarding claim 15, Nishikawa discloses:
wherein the friction tool is made of one of an Ir-based alloy, an Ni- based alloy, a Co-based alloy, a hard metal alloy, tool steel, or ceramic [0051].
Regarding claim 16, Nishikawa discloses:
wherein the metallic substrate is made of one of Cu, Ag, Au, a Cu- based alloy, an Ag-based alloy, or an Au-based alloy [0043], and the friction tool is made of one of an Ir-based alloy, an Ni-based alloy, a Co-based alloy, a hard metal alloy, tool steel, or ceramic [0051].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2004-195480 A) as applied to claim 1 above.  This rejection applies should the applicant prove that the spot weld does not melt the base material.
Regarding claim 8, Nishikawa not teach:
wherein the method further comprises a step for at least partially dissolving the first region before repairing and/or modifying the metallic substrate.
Nishikawa teaches spot welds are used to fix/tack the workpieces prior to FSW; 0029.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a TIG welder to spot/tack weld the workpieces in place at the joint because this can be done manually.  In doing so a portion of the workpieces will intrinsically be melted due to the nature of the process and be FSW because these tack welds are part of the joint. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2004-195480 A) as applied to claim 1 above, and further in view of Maruko et al. (JP 2014-217836 A), of record.
Regarding claim 18, Nishikawa discloses:
wherein the metallic substrate constitutes part or all of a liner for a pressure vessel, a capsule for a pressure vessel, a pressure vessel, a sputtering target, or a backing plate for a sputtering target.
Maruko teaches FSW inner silver container (30), with a wall thickness of 0.1-5mm, of reaction pressure vessel (10); 0021-0024; 0029.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Nishikawa FSW technique to weld the Maruko container since it is capable of welding the stated thickness without a pin.  One would have been motivated to do so in order to avoid the wear on a pin tool, due to the pin availability, or because it is a known option, minus any unexpected results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735